Motion granted insofar as to permit the appeal to be heard on the original record before the Appellate Term plus one typewritten copy of the additional papers required on appeal to this court, and upon typewritten or mimeographed appellant’s points on condition that the appellant serves one copy of the typewritten additional papers required on appeal to this court and one copy of the typewritten or mimeographed appellant’s points upon the attorneys for the respondent and files the original record before the Appellate Term, together with one typewritten copy of the additional papers required on appeal to this court, and 6 typewritten or 19 mimeographed copies of the appellant’s points on or before October 20, 1959, with notice of argument for the November 1959 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before October 27, 1959. Pending the hearing and determination of this appeal the landlord-respondent is stayed from taking any proceedings to enforce the final order in favor of the landlord provided the tenant continues to pay the rent of the subject premises promptly when due. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.